Exhibit 10.2
(GRAPHIC LOGO) [y79430y7943001.gif]

     
To:
  Teleflex Incorporated
 
  155 South Limerick Road
 
  Limerick, PA 19468
 
   
From:
  JPMorgan Chase Bank, National Association
 
  P.O. Box 161
 
  60 Victoria Embankment
 
  London EC4Y 0JP
 
  England
 
   
Re:
  Convertible Bond Hedge Transaction
 
   
Date:
  August 3, 2010

Dear Sir(s):
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and Teleflex Incorporated
(“Counterparty”). This communication constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below.
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. Certain defined terms used herein have the meanings assigned to
them in the Base Indenture to be dated as of August 2, 2010 among Counterparty,
guarantor subsidiaries party thereto and Wells Fargo Bank, N.A., as trustee (the
“Base Indenture”), as amended and supplemented by a Supplemental Indenture to be
dated as of August 9, 2010 (the “Supplemental Indenture” and, together with the
Base Indenture, the “Indenture”), relating to the USD 350,000,000 principal
amount of 3.875% Convertible Senior Subordinated Notes due 2017 (the
“Convertible Securities”). In the event of any inconsistency between the terms
defined in the Indenture and this Confirmation, this Confirmation shall govern.
For the avoidance of doubt, references herein to sections of the Supplemental
Indenture and to the definitions in the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation. If any relevant sections of the Supplemental Indenture or to the
definitions in the Indenture are changed, added or renumbered between the
execution of this Confirmation and the execution of the Indenture, the parties
will amend this Confirmation in good faith to preserve the economic intent of
the parties, as evidenced by such draft of the Indenture. The parties further
acknowledge that references to the Indenture herein are references to the
Indenture as in effect on the date of its execution and if the Indenture is
amended, modified or supplemented following its execution, any such amendment,
modification or supplement will be disregarded for purposes of this Confirmation
(other than Section 8(b)(i)(y) below) unless the parties agree otherwise in
writing. The Transaction is subject to early unwind if the closing of the
Convertible Securities is not consummated for any reason, as set forth below in
Section 8(k).
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 



--------------------------------------------------------------------------------



 



reliance upon the parties’ entry into the Transaction to which this Confirmation
relates on the terms and conditions set forth below.
     This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement, as published by ISDA, as if Dealer
and Counterparty had executed an agreement in such form on the date hereof (but
without any Schedule except for (i) the election of US Dollars (“USD”) as the
Termination Currency and (ii) the election that the “Cross Default” provisions
of Section 5(a)(vi) of the Agreement shall apply to both parties, provided that
(a) the phrase “or becoming capable at such time of being declared” shall be
deleted from clause (1) of such Section 5(a)(vi); (b) the following language
shall be added to the end thereof: “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within two Local Business Days
of such party’s receipt of written notice of its failure to pay.”; (c)
“Specified Indebtedness” will have the meaning specified in Section 14 of the
Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of a party’s banking business; and (d)
“Threshold Amount” means in relation to Dealer, two percent (2%) of
shareholders’ equity of JPMorgan Chase & Co. (the “Dealer Parent”) and in
relation to Counterparty, USD 50 million.
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
     The Transaction hereunder shall be the sole Transaction under the
Agreement. If there exists any ISDA Master Agreement between Dealer and
Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction under, or otherwise governed by, such existing
or deemed ISDA Master Agreement.
     2. The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:
General Terms:

         
 
  Trade Date:   August 3, 2010
 
       
 
  Effective Date:   The closing date of the initial issuance of the Convertible
Securities.
 
       
 
  Option Style:   Modified American, as described under “Procedures for
Exercise” below.
 
       
 
  Option Type:   Call
 
       
 
  Seller:   Dealer
 
       
 
  Buyer:   Counterparty
 
       
 
  Shares:   The common stock of Counterparty, par value USD 1.00 (Ticker Symbol:
“TFX”).
 
       
 
  Number of Options:   The number of Convertible Securities in denominations of
USD 1,000 principal amount issued by Counterparty on the closing date for the
initial issuance of the Convertible Securities; provided that, the Number of
Options shall be automatically

2



--------------------------------------------------------------------------------



 



         
 
      increased as of the date of exercise by the “Underwriters” (as defined in
the Underwriting Agreement), of their option pursuant to Section 2 of the
Underwriting Agreement between Counterparty and Goldman, Sachs & Co., Jefferies
& Company, Inc., Morgan Stanley & Co. Incorporated, Merrill, Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities Inc., as representatives
of the Underwriters (the “Underwriting Agreement”), by the number of Convertible
Securities in denominations of USD 1,000 principal amount issued pursuant to
such exercise (such Convertible Securities, the “Additional Convertible
Securities”). For the avoidance of doubt, the Number of Options outstanding
shall be reduced by each exercise of Options hereunder.
 
       
 
  Option Entitlement:   As of any date, a number of Shares per Option equal to
the “Conversion Rate” (as defined in the Indenture, but without regard to any
adjustments to the Conversion Rate pursuant to a Fundamental Change Adjustment
or a Discretionary Adjustment).
 
       
 
  Applicable Percentage   [ ]%
 
       
 
  Fundamental Change Adjustment:   Any adjustment to the Conversion Rate
pursuant to Section 4.06 of the Supplemental Indenture.
 
       
 
  Discretionary Adjustment:   Any adjustment to the Conversion Rate pursuant to
Section 4.04(f) or (g) of the Supplemental Indenture.
 
       
 
  Strike Price:   As of any date, an amount in USD, rounded to the nearest cent
(with 0.5 cents being rounded upwards), equal to USD 1,000 divided by the Option
Entitlement as of such date.
 
       
 
  Number of Shares:   The product of (i) the Number of Options, (ii) the Option
Entitlement and (iii) the Applicable Percentage.
 
       
 
  Premium:   USD [ ] (Premium per Option USD [ ]); provided that, if the Number
of Options is increased pursuant to the proviso to the definition of “Number of
Options” above, an additional Premium equal to the product of the number of
Options by which the Number of Options is so increased and the Premium per
Option shall be paid on the Additional Premium Payment Date.
 
       
 
  Premium Payment Date:   The Effective Date
 
       
 
  Additional Premium Payment Date:   The closing date for the purchase and sale
of the Additional Convertible Securities.
 
       
 
  Exchange:   New York Stock Exchange
 
       
 
  Related Exchange:   All Exchanges
 
        Procedures for Exercise:    
 
       
 
  Exercise Dates:   Each Conversion Date
 
       
 
  Conversion Date:   Each “Conversion Date” (as defined in the Indenture)

3



--------------------------------------------------------------------------------



 



         
 
      occurring during the Exercise Period for Convertible Securities, each in
denominations of USD 1,000 principal amount (such Convertible Securities, the
“Relevant Convertible Securities” for such Conversion Date).
 
       
 
  Exercise Period:   The period from and excluding the Effective Date to and
including the Expiration Date.
 
       
 
  Expiration Date:   The earlier of (i) the last day on which any Convertible
Securities remain outstanding and (ii) the second “Scheduled Trading Day” (as
defined in the Indenture) immediately preceding the “Stated Maturity” (as
defined in the Indenture).
 
       
 
  Automatic Exercise on Conversion Dates:   Applicable; and means that on each
Conversion Date, a number of Options equal to the number of Relevant Convertible
Securities for such Conversion Date in denominations of USD 1,000 principal
amount shall be automatically exercised, subject to “Notice of Exercise” below.
 
       
 
  Notice Deadline:   In respect of any exercise of Options hereunder on any
Conversion Date, 4:00 P.M., New York City time, on the Scheduled Trading Day
immediately preceding the first Scheduled Trading Day of the relevant “Cash
Settlement Averaging Period” (as defined in the Indenture)(or if Counterparty
has elected “Physical Settlement” (as defined in the Indenture), the second
Scheduled Trading Day immediately following the Conversion Date); provided that,
in the case of any exercise of Options hereunder in connection with the
conversion of any Relevant Convertible Securities for any Conversion Date
occurring during the period from and including May 1, 2017 (or if Counterparty
has elected Physical Settlement or “Combination Settlement” (as defined in the
Indenture) with the “Specified Dollar Amount” (as defined in the Indenture) of
less than USD 1,000 and such election is effective on the 165th Scheduled
Trading Day prior to the Stated Maturity, which is December 2, 2016, then from
and including such date) to and including the Expiration Date (such period, the
“Final Conversion Period”), the Notice Deadline shall be 4:00 P.M., New York
City time, on the Scheduled Trading Day immediately preceding the Stated
Maturity.
 
       
 
  Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, subject to the provisos below, Dealer shall have no obligation to
make any payment or delivery in respect of any exercise of Options hereunder and
such obligation in respect of such exercise shall be permanently extinguished
unless Counterparty notifies Dealer in writing prior to the Notice Deadline in
respect of such exercise, of (i) the number of Relevant Convertible Securities
being

4



--------------------------------------------------------------------------------



 



         
 
      converted on the related Conversion Date, (ii) the scheduled settlement
date under the Indenture for the Relevant Convertible Securities for such
Conversion Date, (iii) whether Physical Settlement, “Cash Settlement” (as
defined in the Indenture) or Combination Settlement will apply to the Relevant
Convertible Securities and, if Combination Settlement applies, the Specified
Dollar Amount and (iv) the first Scheduled Trading Day of the relevant Cash
Settlement Averaging Period; provided that:
 
       
 
      (i) in the case of any exercise of Options in connection with the
conversion of any Relevant Convertible Securities for any Conversion Date
occurring during the Final Conversion Period, such notice shall include only
(x) the number of Relevant Convertible Securities being converted during the
Final Conversion Period and (y) the scheduled settlement date under the
Indenture for such Relevant Convertible Securities; and
 
       
 
      (ii) notwithstanding the foregoing, other than during the Final Conversion
Period, such notice (and the related automatic exercise of such Options) shall
be effective if given after the relevant Notice Deadline but prior to 4:00 P.M.
(New York City time) on the fifth Scheduled Trading Day of such Cash Settlement
Averaging Period, in which case the Calculation Agent shall have the right to
adjust the combination settlement amount, as appropriate to reflect the
additional costs (including, but not limited to, hedging mismatches and market
losses) and reasonable expenses incurred by Dealer in connection with its
hedging activities (including the unwinding of any hedge position) as a result
of its not having received such notice prior to the Notice Deadline.
 
       
 
      Counterparty acknowledges its responsibilities under applicable securities
laws, and in particular Section 9 and Section 10(b) of the Exchange Act (as
defined below) and the rules and regulations thereunder, in respect of any
election of a settlement method with respect to the Convertible Securities.
 
       
 
      For the avoidance of doubt, subject to proviso (ii) above, if Counterparty
fails to give such notice when due in respect of any exercise of Options
hereunder, Dealer’s obligation to make any payment or delivery in respect of
such exercise shall be permanently extinguished, and late notice shall not cure
such failure.
 
       
 
  Notice of Final Convertible Security Settlement Method:   Counterparty shall
notify Dealer in writing of the final settlement method elected (and, if
applicable, the Specified Dollar Amount) before 4:00 P.M. (New York City time)
on the earlier to occur of (x) the date

5



--------------------------------------------------------------------------------



 



         
 
      on which it makes the irrevocable election in accordance with
Section 4.03(a)(1) of the Supplemental Indenture and (y) the 165th Scheduled
Trading Day prior to the Stated Maturity. The so-elected settlement method and,
if applicable, the related Specified Dollar Amount shall be applicable to
Relevant Convertible Securities with a Conversion Date occurring during the
Final Conversion Period.
 
       
 
  Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:   As specified in Section 6(b) below.
 
        Settlement Terms:    
 
       
 
  Settlement Date:   For any Exercise Date, the settlement date for the cash (if
any) and/or Shares (if any) to be delivered in respect of the Relevant
Convertible Securities for the relevant Conversion Date under the terms of the
Indenture; provided that, the Settlement Date shall not be prior to the latest
of (i) the date one Settlement Cycle following the final day of the relevant
Cash Settlement Averaging Period (and, for the avoidance of doubt, “Cash
Averaging Period” with respect to Physical Settlement means the Cash Settlement
Averaging Period as described under Delivery Obligation Settlement Method) or
(ii) the Exchange Business Day immediately following the date on which
Counterparty gives notice to Dealer of such Settlement Date prior to 12:00 P.M.,
New York City time.
 
       
 
  Delivery Obligation Settlement Method:   Notwithstanding the settlement method
actually elected by Counterparty to satisfy its conversion obligation in respect
of the Relevant Convertible Securities, for purposes of calculating the Delivery
Obligation only, Counterparty shall be deemed to have elected Combination
Settlement in accordance with Section 4.03(a)(1) of the Supplemental Indenture,
provided that, if Counterparty provides a Notice of Exercise or a Notice of
Final Convertible Security Settlement Method, as the case may be, specifying:
 
       
 
      (i) Cash Settlement, the “Daily Specified Dollar Amount” (as defined in
the Indenture) will be deemed to equal the actual “Daily Conversion Value” (as
defined in the Indenture);
 
       
 
      (ii) Combination Settlement and a Specified Dollar Amount greater than or
equal to USD 1,000, then such Specified Dollar Amount will apply;
 
       
 
      (iii) Physical Settlement or Combination Settlement and with the Specified
Dollar Amount less than USD 1,000, then the Delivery Obligation will be
calculated

6



--------------------------------------------------------------------------------



 



         
 
      as if (x) the Specified Dollar Amount was USD 1,000 per Relevant
Convertible Security and (y) the relevant Cash Settlement Averaging Period
referenced in Section 4.03(a)(2)(c) of the Supplemental Indenture consisted of
160 Trading Days commencing on (I) the third Scheduled Trading Day after the
Conversion Date for conversions occurring prior to the Final Conversion Period
or (II) the 162nd Scheduled Trading Day prior to the Stated Maturity for
conversions occurring during the Final Conversion Period.
 
       
 
  Delivery Obligation:   In lieu of the obligations set forth in Sections 8.1
and 9.1 of the Equity Definitions, and subject to “Notice of Exercise” above, in
respect of an Exercise Date, Dealer will deliver to Counterparty on the related
Settlement Date (subject to Delivery Obligation Settlement Method above, the
“Delivery Obligation”):
 
       
 
      (i) a number of Shares equal to the product of (x) the number of the
Relevant Convertible Securities, (y) the Applicable Percentage and (z) the sum
of “Daily Deliverable Shares” (as defined in the Indenture), if any, for all
Trading Days during the relevant Cash Settlement Averaging Period that
Counterparty would have been obligated to deliver to holder(s) of the Relevant
Convertible Securities for such Conversion Date in respect of each Relevant
Convertible Security pursuant to Section 4.03(a)(2)(c) of the Supplemental
Indenture (except that such number of Daily Deliverable Shares shall be
determined without taking into consideration any rounding pursuant to
Section 4.04(i) of the Supplemental Indenture and such product shall be rounded
down to the nearest whole number) and cash in lieu of fractional shares, if any,
resulting from such rounding; and/or
 
       
 
      (ii) cash equal to the product of (x) the number of the Relevant
Convertible Securities, (y) the Applicable Percentage and (z) the sum for all
Trading Days during the relevant Cash Settlement Averaging Period of the excess,
if any on any such Trading Day, of (A) the “Daily Principal Portion” (as defined
in the Indenture) that Counterparty would be obligated to deliver to holder(s)
of the Relevant Convertible Securities for such Conversion Date in respect of
each Relevant Convertible Security pursuant to Section 4.03(a)(2)(c) of the
Supplemental Indenture over (B) the quotient of (1) USD 1,000 divided by (2) the
number of Trading Days during the relevant Cash Settlement Averaging Period;
 
       
 
      provided that, the Delivery Obligation shall be determined excluding any
Shares and/or cash that Counterparty is obligated to deliver to holder(s) of the
Relevant Convertible Securities as a direct or

7



--------------------------------------------------------------------------------



 



         
 
      indirect result of any adjustments to the Conversion Rate pursuant to a
Fundamental Change Adjustment or a Discretionary Adjustment and any interest
payment that Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Securities for such Conversion Date; and
 
       
 
      provided further that, if such exercise relates to the conversion of
Relevant Convertible Securities in connection with which holders thereof are
entitled to receive additional Shares and/or cash pursuant to a Fundamental
Change Adjustment, then, notwithstanding the foregoing proviso, the Delivery
Obligation shall include such additional Shares and/or cash otherwise excluded
pursuant to such proviso, except that the Delivery Obligation shall be capped so
that the value of the Delivery Obligation (with the value of any Shares included
in the Delivery Obligation determined by the Calculation Agent using the open
trading price on the last day of the relevant Cash Settlement Averaging Period)
does not exceed the amount as determined by the Calculation Agent that would be
payable by Dealer pursuant to Section 6 of the Agreement if such Conversion Date
were an Early Termination Date resulting from an Additional Termination Event
with respect to which the Transaction was the sole Affected Transaction and
Counterparty was the sole Affected Party (determined without regard to
Section 8(c) of this Confirmation) (except that, for purposes of determining
such amount (x) the Number of Options shall be deemed to be equal to the number
of Options exercised on such Exercise Date and (y) such amount payable will be
determined as if the Fundamental Change Adjustment provisions were deleted from
the Indenture). The Calculation Agent shall use its commercially reasonable
efforts to apply such cap to the Delivery Obligation in a manner that preserves,
as reasonably practicable, the relative proportions of cash and Shares
comprising the Delivery Obligation prior to the application of such cap. In
addition to the cap described above, in all events the Delivery Obligation in
respect of each Relevant Convertible Security shall be capped at (x) the value
of the cash and/or Shares deliverable to a holder of a Relevant Convertible
Security under the Indenture (determined using the settlement method applicable
to such Relevant Convertible Security under the Indenture and using the open
trading price per Share on the Exchange on the relevant Settlement Date) (such
cash and/or Shares, the “Convertible Obligation”) minus (y) USD 1,000. For the
avoidance of doubt, if the Daily Conversion Value for any of the “Trading Days”
(as defined in the Indenture) occurring in the relevant Cash Settlement
Averaging Period is less than or equal to the quotient

8



--------------------------------------------------------------------------------



 



         
 
      of (1) USD 1,000 divided by (2) the number of Trading Days during the
relevant Cash Settlement Averaging Period per Convertible Security (in
denominations of USD 1,000), Dealer will have no delivery obligation hereunder
in respect of the related Exercise Date and such Trading Day.
 
       
 
  Notice of Convertible Obligation:   No later than the Exchange Business Day
immediately following the last day of the relevant Cash Settlement Averaging
Period, Counterparty shall give Dealer notice of the final number of Shares
and/or amount of cash comprising the relevant Convertible Obligation; provided
that, with respect to any Exercise Date occurring during the Final Conversion
Period, Counterparty may provide Dealer with a single notice of the aggregate
number of Shares and/or amount of cash comprising the Convertible Obligations
for all Exercise Dates occurring during such period (it being understood, for
the avoidance of doubt, that the requirement of Counterparty to deliver such
notice shall not limit Counterparty’s obligations with respect to Notice of
Exercise or Notice of Final Convertible Security Settlement Method, as set forth
above, in any way).
 
       
 
  Other Applicable Provisions:   To the extent Dealer is obligated to deliver
Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and
9.12 of the Equity Definitions will be applicable as if “Physical Settlement”
applied to the Transaction; provided that, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist solely
as a result of the fact that Counterparty is the issuer of the Shares.
 
       
 
  Restricted Certificated Shares:   Notwithstanding anything to the contrary in
the Equity Definitions, Dealer may, in whole or in part, deliver Shares required
to be delivered to Counterparty hereunder in certificated form in lieu of
delivery through the Clearance System. With respect to such certificated Shares,
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by deleting the remainder of the provision after
the word “encumbrance” in the fourth line thereof. Adjustments:    
 
  Method of Adjustment:   Notwithstanding Section 11.2(c) of the Equity
Definitions, upon the occurrence of any event or condition set forth in
Section 4.04 of the Supplemental Indenture, the Calculation Agent shall make a
corresponding adjustment to the terms relevant to the exercise, settlement or
payment of the Transaction. Promptly upon the occurrence of any

9



--------------------------------------------------------------------------------



 



         
 
      “Adjustment Event” (as defined in the Indenture), Counterparty shall
notify the Calculation Agent of such Adjustment Event and, once the adjustments
to be made to the terms of the Indenture and the Convertible Securities in
respect of such Adjustment Event have been determined, Counterparty shall
promptly notify the Calculation Agent in writing of the details of such
adjustments; provided that, notwithstanding the foregoing, if any Adjustment
Event occurs during the Cash Settlement Averaging Period with respect to a
Physical Settlement or Combination Settlement with a Specified Dollar Amount of
less than USD 1,000, but no adjustment was made to any Convertible Note under
the Indenture because the relevant “Holder” (as defined in the Indenture) was a
record owner of the underlying Shares on the related Conversion Date, then the
Calculation Agent shall make an adjustment, as reasonably determined by it, to
the terms hereof in order to account for such Adjustment Event to preserve the
fair value of the Transaction to the parties.
 
       
 
  Dividends:   If at any time during the period from and including the Trade
Date, to but excluding the Expiration Date, (i) an ex-dividend date for a
regular quarterly cash dividend occurs with respect to the Shares (an
“Ex-Dividend Date”), and that dividend is less than the Regular Dividend on a
per Share basis or (ii) if no Ex-Dividend Date for a regular quarterly cash
dividend occurs with respect to the Shares in any quarterly dividend period of
Counterparty, then the Calculation Agent will make a corresponding adjustment to
any one or more of the Strike Price, Number of Options, Option Entitlement
and/or any other variable relevant to the exercise, settlement, payment or other
terms of the Transaction to preserve the fair value of the Options to Dealer
after taking into account such dividend or lack thereof. “Regular Dividend”
shall mean USD 0.34 per Share per quarter.
 
        Extraordinary Events:    
 
       
 
  Merger Events:   Notwithstanding Section 12.1(b) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition set forth in
Section 4.07(a) of the Supplemental Indenture.
 
       
 
  Consequences of Merger Events:   Notwithstanding Section 12.2 of the Equity
Definitions, upon the occurrence of a Merger Event, the Calculation Agent shall
make a corresponding adjustment to the terms relevant to the exercise,
settlement or payment of the Transaction; provided that, such adjustment shall
be made without regard to any adjustment to the Conversion Rate pursuant to a
Fundamental Change Adjustment or a Discretionary Adjustment; provided further
that, the Calculation

10



--------------------------------------------------------------------------------



 



         
 
      Agent shall make any such adjustment referenced in this paragraph to
preserve the fair value of the Transaction to the parties immediately prior to
the Announcement Date of such Merger Event and shall make any additional
adjustments as of the closing date of such Merger Event or the date on which the
Calculation Agent reasonably determines that such Merger Event will not occur;
and provided further that if, with respect to a Merger Event, the consideration
that holders of Shares receive for the Shares includes shares of an entity or
person not organized under the laws of the United States, any state thereof or
the District of Columbia (such shares, the “Non-US Consideration”), the
Calculation Agent may make adjustments to the Transaction, or request that
Counterparty make Dealer whole, for any additional costs incurred by Dealer
resulting from (i) any non-U.S. withholding tax with respect to such Non-US
Consideration, (ii) any Tax as a result of the Merger Event and/or (iii) changes
to the Hedge Positions maintained by Dealer in connection with such Non-US
Consideration.
 
       
 
  Notice of Merger Consideration and Consequences:   Upon the occurrence of a
Merger Event that causes the Shares to be converted into the right to receive
more than a single type of consideration (determined based in part upon any form
of stockholder election), Counterparty shall reasonably promptly (but in any
event prior to the relevant Merger Date) notify the Calculation Agent of (i) the
type and amount of consideration that a holder of Shares would have been
entitled to in the case of reclassifications, consolidations, mergers, sales or
transfers of assets or other transactions that cause Shares to be converted into
the right to receive more than a single type of consideration, (ii) if holders
of a majority of Shares affirmatively make such an election, the weighted
average of the types and amounts of consideration to be received by the holders
of Shares that affirmatively make such an election (or if holders of less than a
majority of Shares affirmatively make such an election, the types and amount of
consideration actually received by such holders), and (iii) the details of the
adjustment to be made under the Indenture in respect of such Merger Event.
 
       
 
  Nationalization, Insolvency
or Delisting:   Cancellation and Payment (Calculation Agent Determination);
provided that, in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re- quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the

11



--------------------------------------------------------------------------------



 



         
 
      Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.
 
        Additional Disruption Events:    
 
       
 
  (a) Change in Law:   Applicable; provided that, Section 12.9(a)(ii) shall be
amended by inserting, at the end thereof, the words “, after using commercially
reasonable efforts to avoid such increased cost”.
 
       
 
  (b) Failure to Deliver:   Applicable
 
       
 
  (c) Insolvency Filing:   Applicable
 
       
 
  (d) Hedging Disruption:   Applicable; provided that, Section 12.9(a)(v) of the
Equity Definitions is hereby modified by inserting the following two phrases at
the end of such Section:
 
      “For the avoidance of doubt, the term “equity
 
       
 
      price risk” shall be deemed to include, but shall not be limited to, stock
price and volatility risk. And, for the further avoidance of doubt, any such
transactions or assets referred to in phrases (A) or (B) above must be available
on commercially reasonable pricing terms.”
 
  (e) Increased Cost of Hedging:   Applicable; provided that, Section
12.9(a)(vi) shall be amended by inserting, in the first line thereof after the
word “incur”, the words “, after using commercially reasonable efforts to avoid
any increased costs contemplated hereunder”.
 
        Hedging Party:   Dealer
 
        Determining Party:   Dealer; provided that, upon receipt of written
request from Counterparty, Determining Party shall promptly (but in no event
later than within seven Scheduled Trading Days from the receipt of such request)
provide Counterparty with a written explanation describing in reasonable detail
any determination made by it (including any quotations, market data or
information from internal sources used in making such calculations, but without
disclosing Dealer’s proprietary models).
 
        Non-Reliance:   Applicable
 
        Agreements and Acknowledgments
Regarding Hedging Activities:   Applicable
 
        Additional Acknowledgments:   Applicable

12



--------------------------------------------------------------------------------



 



     
3. Calculation Agent:
  Dealer; provided that, upon receipt of written request from Counterparty,
Calculation Agent shall promptly (but in no event later than within seven
Scheduled Trading Days from the receipt of such request) provide Counterparty
with a written explanation describing in reasonable detail any calculation,
adjustment or determination made by it (including any quotations, market data or
information from internal sources used in making such calculations, but without
disclosing Dealer’s proprietary models).
4. Account Details:
   

     Dealer Payment Instructions:
[ ]
ABA No.:[ ]
Acct.: [ ]
Acct. No.:[ ]
SWIFT: [ ]
     Counterparty Payment Instructions:
To be provided by Counterparty.
5. Offices:
     The Office of Dealer for the Transaction is: London
JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
     The Office of Counterparty for the Transaction is:
155 South Limerick Road, Limerick, Pennsylvania 19468

6.   Notices: For purposes of this Confirmation:

(a)   Address for notices or communications to Counterparty:

To: Teleflex Incorporated
Attn: Richard A. Meier
155 South Limerick Road
Limerick, Pennsylvania 19468
Telephone: (610) 948-5100
Facsimile: (610) 948-5101

(b)   Address for notices or communications to Dealer:

To: JPMorgan Chase Bank, National Association
4 New York Plaza, Floor 18
New York, NY 10004-2413
Attention: Mariusz Kwasnik
Title: Operations Analyst, EDG Corporate Marketing
Telephone No.: (212) 623-7223
Facsimile No.: (212) 623-7719

7.   Representations, Warranties and Agreements:

13



--------------------------------------------------------------------------------



 



     (a) In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, Dealer as follows:
     (i) On the Trade Date and as of the date of any election by Counterparty of
the Share Termination Alternative under (and as defined in) Section 8(c) below,
(A) Counterparty is not aware of any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.
     (ii) Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging — Contracts in Entity’s Own
Equity (or any successor issue statements).
     (iii) Counterparty has not received notice that is the subject of a tender
offer made under Section 14(d)(1) of the Exchange Act and has not commenced any
tender offer that would be subject to Rule 13e-4 under the Exchange Act.
     (iv) Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.
     (v) Counterparty is not entering into the Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress the price of the Shares (or any
security convertible into or exchangeable for Shares) for the purposes of
inducing the purchase or sale of the Shares by others.
     (vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
     (vii) On each of the Trade Date, the Premium Payment Date and the
Additional Premium Payment Date, Counterparty is not “insolvent” (as such term
is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and Counterparty would be able to
purchase the Number of Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.
     (viii) The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Underwriting Agreement are true
and correct as of the Trade Date and the Effective Date and are hereby deemed to
be repeated to Dealer as if set forth herein.
     (b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.
     (c) Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to Counterparty is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net

14



--------------------------------------------------------------------------------



 



worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.
     (d) Dealer represents to Counterparty that Dealer is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto agree and acknowledge that they intend for (A) this Confirmation to be
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
     (e) As a condition to the effectiveness of the Transaction, Counterparty
shall deliver to Dealer (A) an incumbency certificate, dated as of the Trade
Date, of Counterparty in customary form and (B) an opinion of counsel, dated as
of the Effective Date (containing customary exceptions and qualifications) and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement.
     8. Other Provisions:
     (a) Right to Extend. Dealer may postpone any Exercise Date or Settlement
Date or any other date of valuation or delivery by Dealer, with respect to some
or all of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, in
its reasonable discretion, that such extension is reasonably necessary or
advisable to preserve Dealer’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock borrow
market or other relevant market or to enable Dealer to effect purchases of
Shares or Share Termination Delivery Units in connection with its hedging, hedge
unwind or settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.
     (b) Additional Termination Events.
     (i) The occurrence of (x) an event of default with respect to Counterparty
under the terms of the Convertible Securities as set forth in Section 5.01 of
the Supplemental Indenture that results in an acceleration of the Convertible
Securities pursuant to the terms of the Supplemental Indenture, or (y) an
Amendment Event, in each case, shall be an Additional Termination Event with
respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and (A) in the case of clause (x), an
Early Termination Date shall occur immediately upon the occurrence of such
Additional Termination Event, and (B) in the case of clause (y), Dealer shall be
the party entitled to designate an Early Termination Date pursuant to Section
6(b) of the Agreement and to determine the amount payable pursuant to Section
6(e) of the Agreement; provided that, in the case of an Amendment Event, such
right to designate an Early Termination Date shall be automatically extinguished
after 45 days following the later of (i) Dealer’s receipt of Counterparty’s
notice of the transaction or transactions contemplated by such

15



--------------------------------------------------------------------------------



 



Amendment Event and (ii) the effective date of the transaction or transactions
contemplated by such Amendment Event, if any.
     “Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend, in each case without the prior
consent of Dealer, such consent not to be unreasonably withheld.
     (ii) If any Repurchase Event occurs, (A) Counterparty shall notify Dealer
as promptly as practicable of such event, (B) such an event shall be an
Additional Termination Event, (C) an Early Termination Date shall be deemed to
occur automatically on the date of such notice with respect to a portion of the
Transaction relating to a number of Options equal to the number of Convertible
Securities in denominations of USD 1,000 principal amount so repurchased,
exchanged or repaid in connection with such Repurchase Event (the “Affected
Portion”), but payment of the Close-out Amount in respect of such Early
Termination Date shall not be due until one Settlement Cycle following the date
on which Dealer delivered the statement provided pursuant to Section 6(d)(i) of
the Agreement, and (D) Counterparty shall be deemed the sole Affected Party and
the Affected Portion shall be deemed the sole Affected Transaction.
          “Repurchase Event” means the occurrence of any of the following:
          (1) any Convertible Securities are repurchased (whether in connection
with or as a result of a fundamental change, howsoever defined, or for any other
reason) by Counterparty or any of its subsidiaries;
          (2) any Convertible Securities are delivered to Counterparty in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described);
          (3) any principal of any of the Convertible Securities is repaid prior
to the final maturity date of the Convertible Securities (whether following
acceleration of the Convertible Notes or otherwise); or
          (4) any Convertible Securities are exchanged by or for the benefit of
the holders thereof for any other securities of Counterparty or any of its
affiliates (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction.
For the avoidance of doubt, in the case of each of clauses (1) through (4),
conversions of the Convertible Securities pursuant to the terms of the Indenture
shall not constitute a Repurchase Event.
     (c) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If Dealer shall owe Counterparty any amount
pursuant to Section 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Counterparty shall
have the right, in its sole discretion, to require Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 4:00 P.M. New York City time on the
relevant Announcement Date, Early Termination Date or other date of cancellation
or termination in respect of an Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that, if Counterparty does not elect to require
Dealer to satisfy its Payment Obligation by the Share Termination Alternative,
Dealer shall have the right, in its sole discretion, to elect to satisfy its
Payment Obligation by the Share Termination Alternative, notwithstanding
Counterparty’s failure to elect or election

16



--------------------------------------------------------------------------------



 



to the contrary; and provided further that, Counterparty shall not have the
right to so elect (but, for the avoidance of doubt, Dealer shall have the right
to so elect) in the event of (i) an Insolvency or a Nationalization, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, which Event of Default or Termination Event resulted from an event or
events within Counterparty’s control. Upon such Notice of Share Termination, the
following provisions shall apply on the Scheduled Trading Day immediately
following the relevant Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable:

     
Share Termination Alternative:
  Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.6, 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) of the Agreement, as applicable, or such later
date as determined in accordance with the terms of Section 8(a) or 8(g) of this
Confirmation (the “Share Termination Payment Date”), in satisfaction of the
Payment Obligation.
 
   
Share Termination Delivery
Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency or Nationalization,
one Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency or Nationalization, as applicable. If such Insolvency or
Nationalization involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other Applicable Provisions:
  If Share Termination Alternative is applicable, the provisions of Sections
9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”; provided that, the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws, with respect to securities
comprising Share Termination Delivery Units, solely as a result of the fact that
Counterparty is the issuer of any Share Termination Delivery Units (or any part
thereof).

17



--------------------------------------------------------------------------------



 



     (d) Disposition of Hedge Shares. The parties hereby agree that if, either
party determines in its good faith and reasonable judgment based on the advice
of counsel, any Shares (the “Hedge Shares”) acquired by Dealer for the purpose
of hedging its obligations pursuant to the Transaction cannot be sold in the
U.S. public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance reasonably
satisfactory to Dealer and Counterparty, substantially in the form of a
customary underwriting agreement for a registered secondary offering of similar
size, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities of similar size, (C) provide customary
legal opinions (including a disclosure opinion) of nationally recognized outside
counsel to Counterparty in a form customarily addressed to underwriters in
registered underwritten offerings, containing customary assumptions and
qualifications of such outside counsel, each as reasonably acceptable to Dealer,
(D) provide other customary opinions, certificates and closing documents
customary in form as those customarily provided to underwriters of registered
offerings of equity securities of similar size and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwriters of underwritten offerings of
equity securities; provided, however, that if Counterparty elects clause
(i) above but the items referred to therein are not completed in a timely
manner, or if Dealer, in its sole reasonable discretion, is not satisfied with
access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(d) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size, in form and substance
reasonably satisfactory to Dealer and Counterparty, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), opinions and certificates and
such other documentation as is customary for private placements agreements of
equity securities of similar size, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments, in a commercially
reasonable manner to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the “Daily VWAP”
(as defined in the Indenture) on such Exchange Business Days, and in the
amounts, requested by Dealer. This Section 8(d) shall survive the termination,
expiration or early unwind of the Transaction. For the avoidance of doubt, under
no circumstances shall Counterparty be obligated to make the election described
in clause (iii) of the preceding sentence.
     (e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall,
at least two Exchange Business Days prior to any day on which Counterparty
effects any repurchase of Shares or consummates or otherwise engages in any
transaction or event (a “Conversion Rate Adjustment Event”) that could
reasonably be expected to lead to an increase in the Conversion Rate, give
Dealer a written notice of such repurchase or Conversion Rate Adjustment Event
(a “Repurchase Notice”) on such day if, following such repurchase or Conversion
Rate Adjustment Event, the Notice Percentage would reasonably be expected to be
(i) greater than 9.4% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof). The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(e) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses (including
losses relating to the Dealer’s hedging activities as a consequence of becoming,
or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws,

18



--------------------------------------------------------------------------------



 



including without limitation, Section 16 of the Exchange Act or under any state
or federal law, regulation or regulatory order, relating to or arising out of
such failure. If for any reason the foregoing indemnification is unavailable to
any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.
     (f) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that, Dealer may transfer or assign without any consent of
Counterparty all its rights and obligations hereunder to any of its affiliates
whose obligations hereunder would be guaranteed by the Dealer Parent; if (i) an
Event of Default, Potential Event of Default, or Termination Event will not
occur as a result of such transfer or assignment and (ii) as a result of such
transfer and assignment, Counterparty will not be required to pay the transferee
on any payment date an amount under Section 2(d)(i)(4) of the Agreement greater
than an amount that the Counterparty would have been required to pay to the
Dealer in the absence of such transfer and assignment. If at any time at which
(1) the Equity Percentage exceeds 9.0% (2) the Option Equity Percentage exceeds
14.5% or (3) Dealer, Dealer Group (as defined below) or any person whose
ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under Section 203
of the Delaware General Corporation Law or other federal, state or local
regulations or regulatory orders applicable to ownership of Shares (“Applicable
Laws”), owns, beneficially owns, constructively owns, controls, holds the power
to vote or otherwise meets a relevant definition of ownership in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Laws and with respect to which
such requirements have not been met or the relevant approval has not been
received minus (y) 1% of the number of Shares outstanding on the date of
determination (either such condition described in clause (1), (2) or (3), an
“Excess Ownership Position”), Dealer, in its discretion, is unable to effect a
transfer or assignment to a third party after its commercially reasonable
efforts on pricing and terms and within a time period reasonably acceptable to
Dealer such that an Excess Ownership Position no longer exists, Dealer may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of the Transaction, such that an Excess
Ownership Position no longer exists following such partial termination. In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(c) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
were the sole Affected Party with respect to such partial termination,
(iii) such portion of the Transaction were the only Terminated Transaction and
(iv) Dealer were the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement and to determine the amount payable
pursuant to Section 6(e) of the Agreement. The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Dealer (collectively, “Dealer
Group”) “beneficially own” (within the meaning of Section 13 of the Exchange
Act) without duplication on such day and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (1) the numerator of which
is the sum of (x) the product of (i) the Number of Options, (ii) the Option
Entitlement and (iii) the Applicable Percentage and (y) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (2) the denominator of which is the

19



--------------------------------------------------------------------------------



 



number of Shares outstanding. Except for the transfer contemplated in the
proviso to the first sentence of this Section 8(f), in the case of a transfer or
assignment by Counterparty or Dealer of its rights and obligations hereunder and
under the Agreement, in whole or in part (any such Options so transferred or
assigned, the “Transfer Options”), to any party, withholding of such consent by
the other party (the “Remaining Party”) shall not be considered unreasonable if
such transfer or assignment does not meet the reasonable conditions that the
Remaining Party may impose including, but not limited, to the following
conditions:
     (A) With respect to any Transfer Options, Counterparty shall not be
released from its notice and indemnification obligations pursuant to Section
8(e) or any obligations under Section 2 (regarding Extraordinary Events) or 8(d)
of this Confirmation;
     (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);
     (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such transferee (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of the Remaining Party, will not expose
the Remaining Party to material risks under applicable securities laws) and
execution of any documentation and delivery of legal opinions with respect to
securities laws and other matters by such transferee and the transferor as are
requested and reasonably satisfactory to the Remaining Party;
     (D) The Remaining Party will not, as a result of such transfer and
assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that the
Remaining Party would have been required to pay to the transferor in the absence
of such transfer and assignment;
     (E) An Event of Default, Potential Event of Default or Termination Event
will not occur as a result of such transfer and assignment;
     (F) Without limiting the generality of clause (B), the transferor shall
have caused the transferee to make such Payee Tax Representations and to provide
such tax documentation as may be reasonably requested by the Remaining Party to
permit the Remaining Party to determine that results described in clauses
(D) and (E) will not occur upon or after such transfer and assignment; and
     (G) The transferor shall be responsible for all reasonable costs and
expenses, including reasonable counsel fees, incurred by the Remaining Party in
connection with such transfer or assignment.
     (g) Staggered Settlement. Dealer may, by notice to Counterparty prior to
any Settlement Date (a “Nominal Settlement Date”), if the delivery of Shares
owed by Dealer on such Nominal Settlement Date would otherwise have resulted in
an Excess Ownership Position, elect to deliver the Shares on one or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:
     (i) in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the earlier of the relevant Conversion Date
and the first day of the relevant Cash Settlement Averaging Period) or delivery
times and how it will allocate the Shares it is required to deliver under
“Delivery Obligation” (above) among the Staggered Settlement Dates or delivery
times; and
     (ii) the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.
     (h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating

20



--------------------------------------------------------------------------------



 



to such tax treatment and tax structure.
     (i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.
     (j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that the obligations of Counterparty under this
Confirmation are not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement. For
the avoidance of doubt, nothing in this Confirmation shall be interpreted as
requiring the Counterparty to deliver cash in respect of the settlement of the
Transaction, except in circumstances where the required cash settlement thereof
is permitted for classification of the contract as equity by ASC 815-40
(formerly EITF 00-19) as in effect on the relevant Trade Date.
     (k) Adjustments. Dealer acknowledges and agrees that any adjustment by the
Calculation Agent to the terms of the Transaction on or after the Trade Date
that affects the Delivery Obligation would be an adjustment that is based on
factors that would serve as an input to or theoretical modeling assumptions for
the fair value of a fixed-for-fixed option on equity shares. These factors may
include Counterparty’s stock price and additional variables, including the
strike price of the instrument, term of the instrument, expected dividends or
other dilutive activities, stock borrow cost, interest rates, stock price
volatility, Counterparty’s credit spread or the ability to maintain a standard
hedge position in the underlying shares.
     (l) Early Unwind. In the event the sale by Counterparty of the Convertible
Securities is not consummated pursuant to the Underwriting Agreement for any
reason by the close of business in New York on August 9, 2010 (or such later
date as agreed upon by the parties, which in no event shall be later than
August 16, 2010)(August 9, 2010 or such later date being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and the Transaction and all of the respective rights and
obligations of Dealer and Counterparty hereunder shall be cancelled and
terminated and Counterparty shall pay to Dealer, other than in cases involving a
breach of the Underwriting Agreement by the underwriters, an amount in cash
equal to the aggregate amount of costs and expenses relating to the unwinding of
Dealer’s hedging activities in respect of the Transaction (including market
losses incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities, unless Counterparty agrees to purchase
any such Shares at the cost at which Dealer purchased such Shares) or, at the
election of Counterparty, deliver to Dealer Shares with a value equal to such
amount, as determined by the Calculation Agent, in which event the parties shall
enter into customary and commercially reasonable documentation relating to the
registered or exempt resale of such Shares. Following such termination,
cancellation and payment or delivery, each party shall be released and
discharged by the other party from, and agrees not to make any claim against the
other party with respect to, any obligations or liabilities of either party
arising out of, and to be performed in connection with, the Transaction either
prior to or after the Early Unwind Date. Dealer and Counterparty represent and
acknowledge to the other that upon an Early Unwind and following the payment
referred to above, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.
     (m) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING
IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).
     (n) Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.

21



--------------------------------------------------------------------------------



 



     (o) Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     9. Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction by, among other things, the mutual waivers and certifications
provided herein.
     10. Submission to Jurisdiction. Section 13(b) of the Agreement is deleted
in its entirety and replaced by the following:
“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to the Agreement
and/or the Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in this Confirmation or the Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(A) the courts of the State of New York or the United States of America for the
Southern District of New York lack jurisdiction over the parties or the subject
matter of the Proceedings or decline to accept the Proceedings on the grounds of
lacking such jurisdiction; (B) the Proceedings are commenced by a party for the
purpose of enforcing against the other party’s property, assets or estate any
decision or judgment rendered by any court in which Proceedings may be brought
as provided hereunder; (C) the Proceedings are commenced to appeal any such
court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or Borough of Manhattan, such as a federal
court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate and, in order to exercise or
protect its rights, interests or remedies under the Agreement or this
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”
     11. Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of Dealer (“JPMSI”), has acted solely as agent and
not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.
     12. Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

22



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

            Very truly yours,

J.P. Morgan Securities Inc., as agent for
JPMorgan Chase Bank, National Association
      By:           Authorized Signatory        Name:     

Accepted and confirmed
as of the Trade Date:

            TELEFLEX INCORPORATED
      By:           Name:           Title:        

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 